Case: 21-50371     Document: 00516000275         Page: 1     Date Filed: 08/31/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     August 31, 2021
                                  No. 21-50371
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Oscar Alexander Murillo-Portales,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:20-CR-1412-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Oscar Alexander Murillo-Portales appeals his sentence to 21 months
   of imprisonment and three years of supervised release following his guilty
   plea conviction for illegal reentry into the United States. He contends that
   the recidivism enhancement in 8 U.S.C. § 1326(b) is unconstitutional


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50371        Document: 00516000275        Page: 2   Date Filed: 08/31/2021




                                    No. 21-50371


   because it permits a sentence above the otherwise-applicable statutory
   maximum established by § 1326(a) based on facts that are neither alleged in
   the indictment nor found by a jury beyond a reasonable doubt. While
   Murillo-Portales acknowledges this argument is foreclosed by Almendarez-
   Torres v. United States, 523 U.S. 224 (1998), he nevertheless seeks to preserve
   it for possible Supreme Court review. In response, the Government has filed
   a motion for summary affirmance or, in the alternative, an extension of time
   to file a brief.
           We have held that subsequent Supreme Court decisions such as
   Alleyne v. United States, 570 U.S. 99 (2013), and Apprendi v. New Jersey,
   530 U.S. 466 (2000), did not overrule Almendarez-Torres. See United States
   v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Pineda-
   Arrellano, 492 F.3d 624, 625-26 (5th Cir. 2007). Thus, the parties are correct
   that Murillo-Portales’s argument is foreclosed, and summary affirmance is
   appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969).
           Accordingly, the Government’s motion for summary affirmance is
   GRANTED, its alternative motion for an extension of time to file a brief is
   DENIED, and the judgment of the district court is AFFIRMED.




                                         2